By the Court:
The letter from the testator, Jean Corneille De Boom,, dated on the same day on which the will was executed, and directed to the defendant, Romain De Boom, the sole devisee under the will, explains the trust upon which the testator intended to devise the estate; and we are of opinion that when the defendant, during the life-time of the testator, accepted, in writing, the terms of the trust, and bound himself to execute it faithfully, this created a valid trust, which a Court of equity will enforce. The presumption is, that the testator would have revoked or modified the will, except for the fact that the defendant, by a solemn instrument, ac*586cepted the trust, and promised to execute it. It would be a fraud upon the testator and upon cestui que trusts to permit the defendant to repudiate the trust, on the faith of which the estate was devised to him.
Order refusing .to dissolve the injunction-affirmed.